Citation Nr: 0506709	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  04-29 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to 
September 1985.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, dated in October 2003, that granted the veteran's 
claim of entitlement to service connection degenerative disc 
disease of the lumbar spine and assigned a 10 percent 
disability rating.  The rating assigned was duly appealed and 
the case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating of his degenerative 
disc disease of the lumbar spine.  Therefore, the propriety 
of the rating from its effective date, through the point in 
time when a final resolution of each issue has been reached, 
is currently before the Board. Fenderson v. West, 12 Vet App 
119 (1999); Grantham v. Brown, 114 F.3d 1156 (1997).  

The Board also notes that the RO increased the disability 
rating assigned to the veteran's degenerative disc disease of 
the lumbar spine to 40 percent effective February 1999.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that where a veteran has filed a 
notice of disagreement as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal. See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

By way of correspondence dated in December 2004, the veteran 
indicated that she wished to have a Board videoconference 
hearing.  

Accordingly, the case is remanded to the RO for the 
following:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge and notify the veteran of the 
date of such hearing.  After the hearing 
is conducted, or in the event the veteran 
cancels the hearing or fails to report, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




